Case: 3:19-cv-00940-wmc Document #: 4 Filed: 01/08/20 Page 1of1
AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the
Western District of Wisconsin |
_ Brenda Szalanski )
Plaintiff )
V. ) Case No. 19-cv-940
Mike Arnold, et al. )
Defendant )
APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Defendants Mike Arnold, Lea Gerend, Phil Troia and Mike Whaley

Date: 01/08/2020 /s/ Barret V. Van Sicklen

Attorney's signature

Barret V. Van Sicklen #1060852

Printed name and bar number
DeWitt LLP
2 East Mifflin Street, Suite 600
Madison, WI 53703-2865

Address

bvv@dewittllp.com

E-mail address

(608) 252-9386

Telephone number

(608) 252-9243
FAX number
